Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 8/19/2022 to the claims are accepted. In this amendment, claims 1, 11-13, 15, and 18-19 have been amended; and claim 21 has been added. In response, some of the 112 rejections have been withdrawn.  The 101 rejection is remained.
Response to Argument
3.	 Applicant’s arguments filed on 8/19/2022 regarding the 101 and prior art rejections have been fully considered but they are not persuasive for the reason below:
a.  Applicant’s arguments regarding the 101 rejection that:
   i. The addition features that integrate the abstract idea into a practical application. For instance, claim 1 as currently amended recites (1) "restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle" which improves the functionality of the vehicle by preventing damages caused by the hazardous condition. Claim 1 further recite: (2) "responsive to determining the performance algorithm is not already stored in the vehicle, transmit the identifier to a server; download, from a server, the performance algorithm corresponding to the identifier; compute the performance rating using the data processed by the performance algorithm" further improves the functionality of the system. (3) According to the specification "to being driver specific, the performance algorithms 114 and performance ratings 116 may be vehicle-specific, and may be assigned based on the type of vehicle 102 and the driving history and personal characteristics of one or more drivers registered to use the vehicle 102[.]" (Specification, paragraph [0051].) "[The] performance algorithm 114 [is] assigned to the one or more drivers and/or one or more vehicles." (Specification, paragraph [0032].) At least for the reasons above, the performance rating of the driver may be more accurately computed by "download, from a server, the performance algorithm corresponding to the identifier" as recited in claim 1. Thus, the additional feature recited in claim 1 as currently amended is significantly more than the abstract idea, and has integrated the abstract idea into a practical application. Claim 1 further recite (4) "display the performance rating via a human-machine interface device; transmit the performance rating and not the data to the server for storage." By transmitting only the performance rating but not the data to the server, the server record only the rating without accessing any specific user data which improves the privacy protection of the driver. (See at least paragraph [0010].) Therefore, the feature improves the functionality of the vehicle system and thus further integrate the alleged abstract idea into a practical application.

	The Examiner respectfully disagrees. 
Response to (1): When the vehicle is restricted the car operation would be stopped until the issue is identified, see spec [0030]. This limitation is a generic and routine functions. The claim does not integrate the claim into a practical application. Thus, the claim is not eligible.
Response to (2): The limitations as recited in (2) are performed in the human mind (including observation, evaluation, judgement, opinion), e.g. responsive to determining if the performance algorithm installed in the vehicle. The limitation does not improve the functionality of the system because the system was programmed to verify if the performance algorithm is existed in the vehicle. However, the claims were supposed to verify a performance algorithm of the identifier (or to verify the identifier corresponds to its performance algorithm) if exist in the system.
Response to (3): In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the limitations as recited in above (3) are not recited in the rejected claims. Although the claims are interpreted response to of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993
	Response to (4): The additional limitations of display the performance rating on the device and transmitting the performance to the server for storing are insignificant extra-solution activity, see MPEP 2106.05(g). The limitation in (4) does not recite any additional limitations that could improve the privacy protection of the driver nor integrate the claim into practical application.
	
ii. Further, Applicant noted that the Examiner merely alleged feature recited in claim 1 are well-understood/conventional without citing any art to support the allegation. Applicant respectfully disagrees and submits that features such as "download, from a server, the performance algorithm corresponding to the identifier" is not well-understood/ conventional and amounts to "significantly more" under the step 2B test.


The Examiner respectfully disagrees.  The additional limitations/elements recited in the claims e.g. sensors are conventional equipment, mobile device via wireless connection and server are generic computer equipment.  Applying those conventional equipment or generic computer equipment with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely use computer as a tool to perform abstract idea, see MPEP 2106.05(f). There is no practical application nor improvement in the claim, see the responses to (1) and (2) above.

iii.  There is no response for new claim 21 or amended limitations. 

b. Applicant’s argument regarding the prior art rejection are fully considered but they are moot in view of new ground of rejection by the amendments. 
However, in response to Applicant’s arguments (Remark, p. 10) that Basir does not disclose “determine if the identifier corresponds to a performance algorithm already stored in the vehicle.”
The Examiner respectfully disagrees. As addressed in the previous Office action, Basir teaches the identifier who registered on server and its behavior can be detected, “a unit driver identification signature based on their driving habits over time” considered “a performance algorithm”, see col 2 lines 44-45 and 53-54, col 4 lines 25-32 and 54-55, col 8 claim 10. 
                                             Claim objection
4.	Claims 11-13 and 18 are objected to for the following reasons:
In claim 11, “an identifier specific to a particular driver” is redundant. It is suggested as, e.g. “an identifier of a particular driver”.
Similarly, in claims 12-13 and 18, using term “specific” is redundant. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
1. A system comprising: a vehicle including sensors configured to generate data indicating driving behaviors while the vehicle is driven, the vehicle being configured to: connect to a mobile device via a wireless connection; responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver, determine if the identifier corresponds to a performance algorithm already stored in the vehicle, wherein the performance algorithm is used to compute a performance rating for the user; responsive to determining the performance algorithm is not already stored in the vehicle, transmit the identifier to a server; download, from a server, the performance algorithm corresponding to the identifier; compute the performance rating using the data processed by the performance algorithm; display the performance rating via a human-machine interface device; transmit the performance rating and not the data to the server for storage; and restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle.

11. A system comprising: a vehicle configured to, responsive to receiving an identifier specific to a particular driver, download a first performance algorithm of a plurality of performance algorithms from a server, the first performance algorithm corresponds to the identifier; while the vehicle is driven, generate, via vehicle sensors, data indicative of driving behaviors by the driver; generate a first performance rating of a plurality of performance ratings by processing the data using the first performance algorithm; transmit the first performance rating to the server, responsive to detecting a hazardous condition of the vehicle, restricting an operation of the vehicle, and adjust the performance rating responsive to the data indicative of aggressive maneuvers such that a first aggressive maneuver occurring during a turn results in a greater negative adjustment compared to a second aggressive maneuver occurring while driving straight.

18. A method comprising: generating, by a vehicle including sensors, data indicating driving behaviors while the vehicle is driven; responsive to receiving a first identifier specific to a first driver, transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier; generate a performance rating by processing the data using the first performance algorithm; displaying the performance rating via a human-machine interface device; transmitting the performance rating and not the data to the server; and responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier, responsive to detecting the data indicative of an erroneous condition of the vehicle, restrict an operation of the vehicle.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process and machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process, such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. generate data, responsive to receiving identifier, responsive to verifying, transmit the identifier, download, compute, adjust; and Organizing Human Activity, such as behavior or interactions between people (including social activities, teaching, and following rules or instructions), e.g. performance rating.  Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claims 11 and 18.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In claim 1, vehicle connected wirelessly with mobile device and server are generic, conventional computer components, vehicle includes sensors and transmitting data is conventional equipment, using conventional tools add insignificant extra-solution activity. See MPEP 2106.05(d).
In addition, the additional limitation of “restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle” is not a practical application, e.g. stop operating the car if the car in hazardous condition.
Similar limitations comprise the abstract idea of Claims 11 and 18.
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-10, 12-17, and 19-20 provide
additional features/steps which are part of an expanded algorithm, so these limitations
should be considered part of an expanded abstract idea of the independent claims
(Step 2A, Prong I), recite no additional elements reflecting a practical application
(Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same
reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible. 
Claim Rejections - 35 USC § 112
7. 	Claims 11-12 and 21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
       The recitation in claims 1 and 21, “a first aggressive maneuver occurring during a turn results in a greater negative adjustment compared to a second aggressive maneuver occurring while driving straight” is not found in the original specification. The specification discloses, e.g. in [0066] “The negative adjustment responsive to an occurrence of a type of adverse event during a turn may be greater than the negative adjustment responsive to an occurrence of the type of adverse event during a non-turn.” It is noted that “a non-turn” does not mean driving straight. It could be reversed.
	The recitation in claim 12, “using the second performance rating as a factor” is not found in the original disclosure. 
 Thus, the written description requirement of 112(a) was not satisfied. 

8. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1 (lines 8-9), “wherein the performance algorithm is used to compute a performance rating for the user” lacks antecedent basis and indefinite. It is unclear whether “the user” means “a particular driver”?
b.	Further (lines 10-11), “responsive to determining the performance algorithm is not already stored in the vehicle” is indefinite. It is unclear whether Applicant means determining the performance algorithm of the identifier…?  
c.	In line 16, “display the performance rating” is indefinite. It is unclear whether Applicant means “display the performance rating of the identifier”?
d. 	In lines 14 and 17, “the data” lacks antecedent basis. It is unclear whether this data refers to the driving behaviors of the particular driver?
e.	In lines 19-20, “restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle” is indefinite. It is unclear whether restrict the vehicle in hazardous condition that caused by the particular driver OR by vehicle diagnostics?  
f.	Similarly, in claim 11, lines 11-12, is rejected for the same reason as stated in above e.
g.	The recitation in claim 4, “a previous performance rating” (line 2) lacks antecedent basis. It is unclear whether it means a previous performance rating of the particular driver”? Further, “the data” (lines 4 and 6) lacks antecedent basis. It is unclear whether this data refers to the driving behaviors of the particular driver as recited in claim 1?
h. 	The recitation in claim 11, “driving behaviors by the driver” lacks antecedent basis and indefinite. It is unclear whether “the driver” refers to “a particular driver”?
i.	Further, “generate a first performance rating” (line 8) lacks antecedent basis. It is unclear whether it means “generate a first performance rating of the particular driver”?
j. 	Furthermore, it is unclear “the data indicative of aggressive maneuvers” (line 14) refers to driving behaviors of the particular driver?
k.	Lastly, “compared to a second aggressive maneuver occurring while driving straight” is indefinite. It is unclear whether it means a first aggressive maneuver occurred during no-turn and a second aggressive maneuver is compared to the first aggressive maneuver occurring during a turn…?  Should it be compared a second aggressive based on a first aggressive maneuver?
l.	Similarly, the recitation in claim 12, “wherein the first performance rating is generated by the vehicle using the second performance rating as a factor” is indefinite. Should it be using the first aggressive performance rating to generate a second performance rating?
m.	Similarly, the recitation in claim 13 is not clear, whether a second performance rating is calculated using the first performance rating?
n.	The recitation in claim 15 lacks antecedent basis and is indefinite, it is unclear (1) whether “a second performance algorithm” (line 1-2) is the same as recited in claim 11? (2) “an updated performance algorithm for the identifier is available” (line 4) is indefinite. It is unclear whether it means “updated the first or second performance algorithm”?
o.	The recitation in claim 18, “generate a performance rating” (line 7) is indefinite. It is unclear whether it means “generate a performance rating of the first identifier”?
p. 	Further, in line 10, “transmit the performance rating and not the data to the server” lacks antecedent basis. It is unclear whether it means “the data” indicative driving behaviors of the first identifier?
q.	Lastly in lines 14-15, “the data indicative of an erroneous condition of the vehicle” lacks antecedent basis. It is unclear whether this data refers to driving behaviors of the first identifier?
 	The dependent claims are rejected for the same reason as respective parent claim.
Examiner note: Due to the number of 35 USC 112(b) indefinite rejection, the claims have been treated on their merit as the best understood by the Examiner.

	AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-2, 4-8, 10-16, and 18-21 are rejected under AIA  35 U.S.C. 103 as being obvious over US patent 9,481,373 - of record) of Basir et al, hereafter Basir in view of US 2015/0251666 of Attard et al, hereinafter Attard.  
As per Claim 1, Basir teaches a system comprising: 
a vehicle including sensors configured to generate data (col 4 line 30) indicating driving behaviors while the vehicle is driven (col 2 lines 44-46 and 53-54, col 7 lines 17-21), the vehicle being configured to: connect to a mobile device via a wireless connection (Fig 1, col 2 lines 32-35 and 46-48);  
responsive to receiving, from the mobile device via the wireless connection, an identifier associated with a particular driver (the identifier which is a driver who registered on server, can be detected, col 4 lines 19-29), determine if the identifier corresponds to a performance algorithm already stored in the vehicle (a unique driver identifier signature considered “a performance algorithm”, col 4 lines 30-38), wherein the performance algorithm is used to compute a performance rating for the user (col 4 lines 30-38, col 8 claim 10); 
responsive to determining the performance algorithm is not already stored in the vehicle, transmit the identifier to a server (It is obvious Fig 1 shows vehicle 10 can transmit the identifier/driver’s profile/ behaviors to the server 30); 
download, from a server, the performance algorithm corresponding to the identifier (Fig 1 shows vehicle 10 can download identifier/driver’s profile/ behaviors from the server 30);  
compute the performance rating using the data processed by the performance algorithm col 2 lines 51-54, col 4 lines 44-50);
display the performance rating via a human-machine interface device (Fig 2 shows driver rating/scores, col 2 lines 1-2); 
transmit the performance rating and not the data to the server for storage (col 2 lines 44-50 and 65-67).
Basir does not teach restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle.
Attard teaches restrict an operation of the vehicle if the vehicle detects a hazardous condition of the vehicle (cancel an automated maneuver, see [0009], e.g. “all stop” instruction for vehicle 101 to stop, see [0016] last 2 lines, claim 5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to stop the vehicle under certain condition as taught by Attard that would provide, e.g. a speed restriction when driving with exceeding a maximum speed, e.g. on hazardous road conditions, such as water, ice, oil, etc. (Attard, [0011]).
As per Claim 2, Basir in view of Attard teaches the system of claim 1, Basir further teaches the data applied to the performance algorithm indicates a plurality of speed values (Fig 2, block 48), a distance traveled value (Fig 2, block 50), a plurality of acceleration values (Fig 2 block 44), and a plurality of locations of the vehicle (col 6 lines 11-12).  
As per Claim 4, Basir in view of Attard teaches the system of claim 1,  Basir further teaches the displayed performance rating is calculated based on a previous performance rating (Fig 2), and the vehicle is further configured to2Serial No. 15/969,379Atty. Dkt. No. 83947116 Reply to Office Action of March 16, 2021identify a portion of the data that causes a change between the previous performance rating and the displayed performance rating (col 7 lines 6-7); and display the portion of the data with the displayed performance rating (Fig 2, col 2 lines 1-2).  
As per Claim 5, Basir in view of Attard teaches the system of claim 4, Basir further teaches the performance algorithm comprises a predefined value, and the portion indicates hard breaking and excessive acceleration each occurring a number of a times that is greater than the predefined value (as shown in Fig 2).  
As per Claim 6, Basir in view of Attard teaches the system of claim 4, Basir further teaches the performance algorithm comprises a geofenced area, and the portion indicates leaving the geofenced area (Fig 3, col 3 lines 12-18 and 32-34, col 6 lines 42-49).
As per Claim 7, Basir in view of Attard teaches the system of claim 4, Basir further teaches the performance algorithm comprises a predefined duration of time and a predefined period of day, and the portion indicates continuous operation of the vehicle for longer than the predefined duration and operation of the vehicle during the predefined period of day (see Fig 3, col 6 lines 31-49).  
As per Claim 8, Basir in view of Attard teaches the system of claim 1, Basir further teaches the identifier is received from the mobile device when the mobile device is within direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).  
As per Claim 10, Basir in view of Basir teaches the system of claim 1, Basir further teaches the vehicle is further configured to periodically update the performance rating based on the data while the vehicle is being driven; and display the periodically updated performance rating in real time (Fig 2 shows scores updated each week from Feb to Mar 2012).   
As per Claim 11, Basir teaches a system comprising: a vehicle configured to, responsive to receiving an identifier specific to a particular driver (the identifier which is a driver who registered on server, can be detected, col 4 lines 19-29), download a first performance algorithm of a plurality of performance algorithms from a server, the first performance algorithm corresponds to the identifier (Fig 1 shows vehicle 10 can download identifier/driver’s profile/ behaviors from the server 30); 
while the vehicle is driven, generate, via vehicle sensors (col 4 line 30), data indicative of driving behaviors by the driver (col 2 lines 44-46 and 53-54, col 7 lines 17-21),
generate a first performance rating of a plurality of performance ratings by processing the data using the first performance algorithm (Fig 2 shows a first performance rating appearing within a period, col 2 lines 51-54, col 4 lines 44-50); and transmit the first performance rating to the server (col 2 lines 46-48 and 65-66, col 3 lines 29-31 as shown in Fig 1), and
adjust the performance rating responsive to the data indicative of aggressive maneuvers such that a first aggressive maneuver occurring during a turn results in a greater negative adjustment compared to a second aggressive maneuver occurring while driving straight (Fig 2 shows the performance rating for speed was 20% considered “aggressive maneuver” compared to 100% for harsh acceleration considered “driving straight”.
Basir does not teach responsive to detecting a hazardous condition of the vehicle, restricting an operation of the vehicle, 
Attard teaches responsive to detecting a hazardous condition of the vehicle, restricting an operation of the vehicle (cancel an automated maneuver, see [0009], e.g. “all stop” instruction for vehicle 101 to stop, see [0016] last 2 lines, claim 5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to stop the vehicle under certain condition as taught by Attard that would provide, e.g. a speed restriction when driving with exceeding a maximum speed, e.g. on hazardous road conditions, such as water, ice, oil, etc. (Attard, [0011]).
 As per Claim 12, Basir in view of Attard teaches the system of claim 11, Basir further teaches the vehicle is configured to, responsive to receiving the identifier, download a second performance rating of a plurality of performance ratings, the second performance rating being specific to the particular driver from the server based on the identifier, wherein the first performance rating is generated by the vehicle using the second performance rating as a factor (Fig 2 shows the driver’s score “performance ratings” based on speeding, harsh braking, and so on, see Claims 4-5, Fig 3 shows based on many factors, e.g. day, night, rain, snow, etc.).  
As per Claim 13, Basir in view of Attard teaches the system of claim 11, Basir further teaches the vehicle is configured to responsive to receiving the identifier, determine whether in-vehicle storage includes a second performance rating of a plurality of performance ratings that is specific to the identifier (Fig 2 shows the driver’s score “performance ratings” based on speeding, harsh braking, and so on, see Claims 4-5 ); responsive to determining that the in-vehicle storage does not include the second performance rating, download the second performance rating from the server; and responsive to determining that the in-vehicle storage includes the second performance rating, retrieve the second performance rating from the in-vehicle storage (Fig 1 shows the vehicle can download/retrieve driver’s profile includes “score” from server 30, see col 2 lines 44-50 and 59 to col 3 line 11), wherein the first performance rating is calculated by the vehicle using the second performance rating as a parameter (Fig 2 shows over rating “a second performance rating”) based on the first rating score, e.g. harsh braking).  
As per Claim 14, Basir in view of Attard teaches the system of claim 11, Basir further teaches the vehicle is configured to, responsive to receiving the identifier, identify the server from a plurality of available servers based on the identifier (col 6 lines 10-14, Claim 7).  
As per Claim 15, Basir teaches the system of claim 11, wherein a second performance algorithm of the plurality of performance algorithms for the identifier is stored in the vehicle (col 8 lines 14-15), and the vehicle is configured to, responsive to receiving the identifier, query the server to determine whether an updated performance algorithm for the identifier is available, and wherein the server is configured to, responsive to receiving the query (Fig 1 shows communication 28 between vehicle 10 and server 30), identify the first performance algorithm as the updated performance algorithm and transmit the first performance algorithm to the vehicle (Fig 2 shows scores updated each week from Feb to Mar 2012, Claims 5-7).  
As per Claim 16, Basir teaches the system of claim 11, wherein the identifier is received from a mobile device responsive to the mobile device coming into direct wireless communication range of the vehicle (Fig 1, col 2 lines 32-50).   
As per Claim 18, Basir teaches 18 a method comprising: generating, by a vehicle including sensors, data indicating driving behaviors while the vehicle is driven (col 2 lines 44-46 and 53-54, col 7 lines 17-21); responsive to receiving a first identifier specific to a first driver (the identifier which is a driver who registered on server, can be detected, col 4 lines 19-29), transmitting the first identifier to a server and downloading, from the server, a first performance algorithm corresponding to the first identifier (Fig 1 shows vehicle 10 using communication 28 for transmitting/downloading, e.g. driver’s profile/ behaviors from the server 30); generate a performance rating by processing the data using the first performance algorithm (Fig 2 shows a first performance rating appearing within a period, col 2 lines 51-54, col 4 lines 44-50); displaying the performance rating via a human-machine interface device (Fig 2 shows driver rating/scores, col 2 lines 1-2); transmitting the performance rating and not the data to the server (col 2 lines 46-48 and 65-66, col 3 lines 29-31 as shown in Fig 1); and responsive to receiving a second identifier specific to a second driver, transmitting the second identifier to the server and downloading, from a server, a second performance algorithm corresponding to the second identifier (Fig 1 shows vehicle 10 can transmit and download driver’s profiles from the server 30 via communication 28).   
Basir does not teach responsive to detecting the data indicative of an erroneous condition of the vehicle, restrict an operation of the vehicle.  
Attard teaches responsive to detecting the data indicative of an erroneous condition of the vehicle, restrict an operation of the vehicle (cancel an automated maneuver, see [0009], e.g. “all stop” instruction for vehicle 101 to stop, see [0016] last 2 lines, claim 5).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Basir to stop the vehicle under certain condition as taught by Attard that would provide, e.g. a speed restriction when driving with exceeding a maximum speed, e.g. on hazardous road conditions, such as water, ice, oil, etc. (Attard, [0011]).
As per Claim 19, Basir in view of Attard teaches the method of claim 18, Basir further teaches the displayed performance rating is calculated by the vehicle based on a previous performance rating (Fig 2 shows the driver’s score overall rating based on weeks, col 2 lines 1-2), and further comprising: identifying a portion of the data generated by the vehicle that causes a change between the previous performance rating and the displayed performance rating; and displaying the portion of the data with the displayed performance rating (Fig 2 shows the score has changed, e.g. from 100% to an average of 86%, col 4 lines 45-48)..  
As per Claim 20, Basir in view of Attard teaches the method of claim 18, Basir further comprising: periodically updating the performance rating based on the data while the vehicle is being driven; and displaying the periodically updated performance rating in real time (Figs 2-3 display the driving scores are updated weekly).  
As per Claim 21, Basir in view of Attard teaches the system of claim 1, wherein the vehicle is further configured to: adjust the performance rating responsive to the data indicative of aggressive maneuvers such that a first aggressive maneuver occurring during a turn results in a greater negative adjustment compared to a second aggressive maneuver occurring while driving straight (Fig 2 shows the performance rating for speed was 20% considered “aggressive maneuver” compared to 100% for harsh acceleration considered “driving straight”. 
13.	Claims 9 and 17 are rejected under AIA  35 U.S.C. 103 as being obvious over Basir et al, in view of Attard and Silver et al, hereafter Silver (US patent 9,201,932 – of record).  
As per Claim 9, Basir in view of Attard teaches the system of claim 1, Basir and Attard do not teach the identifier is received via a user input on a touch screen display of the vehicle. Silver teaches the identifier is received via a user input on a touch screen display of the vehicle (e.g. identifying driver via finger scanner or fingerprint “key fob”, see col 1 lines 29-30, col 5 lines 7-9). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Basir and Attard to verify identifier using fingerprint as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
As per Claim 17, Basir in view of Attard teaches the system of claim 11, Basir and Attard do not teach the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle.  Silver teaches the identifier is received from a key fob responsive to a user inserting the key fob into an ignition slot of the vehicle (col 5 lines 23-28 and 33-37).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Basir and Attard to identify the driver by a key fob as taught by Silver that would increase the probability of correctly identifying a specific driver (Silver, col 6 lines 15-17).
Conclusion
14.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857                                                                                                                                                                                                   


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863